853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Scott SUDDRETH, Plaintiff-Appellant,v.Richard GRAY, Defendant-Appellee.
No. 88-5134.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1988.

Before MERRITT and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This pro se Kentucky prisoner appeals the district court's order dismissing his civil rights complaint as frivolous under 28 U.S.C. Sec. 1915(d).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and plaintiff's brief, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his complaint filed pursuant to 42 U.S.C. Sec. 1983, plaintiff alleged that defendant, a prison corrections officer, deprived him of his constitutional right to counsel by denying his requests for the presence of counsel during questioning on a disciplinary charge.  Plaintiff requested compensatory damages of $100,000.


3
The district court granted plaintiff's motion to proceed in forma pauperis and ordered that the complaint be filed.  The district court then determined that a sixth amendment right to counsel does not attach to prison disciplinary proceedings, and dismissed the complaint as frivolous.


4
Upon review we conclude that dismissal under 28 U.S.C. Sec. 1915(d) was proper because it appears beyond doubt that plaintiff can prove no facts that would entitle him to the relief he seeks.   See Harris v. Johnson, 784 F.2d 222 (6th Cir.1986);  Malone v. Colyer, 710 F.2d 258 (6th Cir.1983).  As noted by the district court, an inmate has no right to counsel during disciplinary proceedings.   See Wolff v. McDonnell, 418 U.S. 539, 569-70 (1974);  Franklin v. Aycock, 795 F.2d 1253, 1262-63 (6th Cir.1986).  Because plaintiff failed to allege the deprivation of a protected right or interest, see Parratt v. Taylor, 451 U.S. 527, 535 (1981), the district court properly dismissed the complaint as frivolous under Sec. 1915(d).


5
Accordingly, the district court's order entered January 12, 1988, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.